OPINION ON STATE’S PETITIONS FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant pled guilty to possession of cocaine without an agreed recommendation as to punishment. The trial court deferred an adjudication of guilt and placed Appellant on probation for eight years. Subsequently the trial court adjudicated guilt and sentenced Appellant to imprisonment for fifteen years and thirty days. Appellant appealed alleging *721his original guilty plea was involuntary because he was not admonished as to the consequences of violating deferred adjudication probation pursuant to Article 42.12, §§ 5(a) & 5(b), V.A.C.C.P.1 The Court of Appeals agreed and reversed the conviction. Marin v. State, 901 S.W.2d 542 (Tex.App. — El Paso, 1995). The State Prosecuting Attorney and the District Attorney have filed petitions for discretionary review.
Recently this Court held that “Sec. 5(a) does not require, either in felonies or misdemeanors, that the defendant entering an open plea of guilty or nolo contendere be informed prior to his plea of the possible consequences under Sec. 5(b) of a probation violation.” Ray v. State, 919 S.W.2d 125 (Tex.Cr.App.1996). Therefore, based on this Court’s recent ruling in Ray, we summarily grant the State’s petitions for discretionary review, reverse the judgment of the Court of Appeals, and affirm the judgment of the trial court.
BAIRD and MANSFIELD, JJ., join with note. For the reasons stated in Joyner v. State, 921 S.W.2d 234 (Tex.Cr.App.1996 (Baird and Mansfield, JJ., concurring), we join the majority opinion.

. Article 42.12, Sec. 5(a) provides that a judge shall inform the defendant orally or in writing of the possible consequences under Subsection (b) of this section of a violation of community supervision. The consequences under Subsection (b) include the possibility that the defendant may be arrested, that he is entitled to a hearing on the determination whether to proceed with adjudication of guilt, that no appeal may be taken from this determination, and that upon adjudication of guilt, proceedings in the original case proceed as if there had been no deferment.